Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20   PageID.8505   Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  Walters, et al. v. Flint, et al.
  Case No. 17-10164
  (consolidated with 19-13359)

  ________________________________/

                     ORDER GRANTING MOTIONS
                    TO CONSOLIDATE [283, 284, 285]

       This is one of many cases that are collectively referred to as the

 Flint Water Cases. Walters, filed in January of 2017, involves 166

 individual plaintiffs who allege that a combination of public officials and

 private entities set in motion a chain of events that led to bacteria and

 lead leaching into the City of Flint’s drinking water. On November 13,

 2019, another lawsuit, Meeks, was filed by individual plaintiffs against

 the United States Environmental Protection Agency (“EPA”) alleging

 that the EPA negligently failed to follow several agency directives in

 response to the Flint Water Crisis, which resulted in injuries to the
Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20          PageID.8506    Page 2 of 8




 plaintiffs. (Meeks v. United States, Case No. 19-cv-13359, ECF No. 1, 21–

 22.)

        Before the Court are motions filed by Plaintiffs, along with the VNA

 and LAN Defendants, to consolidate Meeks with this case. (ECF Nos. 283,

 284, 285.) The United States opposes the motions. (ECF No. 288.) The

 Court heard oral argument on March 27, 2020, and for the reasons set

 forth below, the motions to consolidate are granted.1

 Legal Standard

        A district court may consolidate actions if they “involve a common

 question of law or fact.” Fed. R. Civ. P. 42(a). The Rule’s objective is “to

 administer the court’s business ‘with expedition and economy while

 providing justice to the parties.’” Advey v. Celotex Corp., 962 F.2d 1177,

 1180 (6th Cir. 1992) (quoting 9 Wright & Miller, Federal Practice and



        1 “[A]n appeal from an interlocutory order does not divest the trial court of
 jurisdiction to continue deciding other issues involved in the case.” Weaver v. Univ. of
 Cincinnati, 970 F.2d 1523, 1528–29 (6th Cir. 1992). The district court “retains
 jurisdiction to enforce its judgment, to proceed with matters that will aid the
 appellate process, and to adjudicate matters unrelated to the issues on appeal.”
 Williamson v. Recovery Ltd. P'ship, 731 F.3d 608, 626 (6th Cir. 2013) (citing City of
 Cookeville v. Upper Cumberland Elec. Membership Corp., 484 F.3d 380, 394 (6th
 Cir.2007); Weaver, 970 F.2d at 1528–29; Cochran v. Birkel, 651 F.2d 1219, 1221 (6th
 Cir.1981)). The Court’s order denying various Defendants’ motions to dismiss in
 Walters is currently on appeal at the Sixth Circuit, but the motions to consolidate do
 not involve an aspect of the case related to the issues on appeal.
                                            2
Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20   PageID.8507   Page 3 of 8




 Procedure, § 2381 (1971)). Likewise, the local rules define “companion

 cases” as those in which “substantially similar evidence will be offered at

 trial” or “the same or related parties are present and the cases arise out

 of the same transaction or occurrence.” E.D. Mich. L.R. 83.11(b)(7)(A).

       The party moving for consolidation bears the initial burden to

 demonstrate a common question of law or fact. Gamboa v. Ford Motor

 Co., 381 F. Supp. 3d 853, 866 (E.D. Mich. 2019). But, “[o]nce the threshold

 requirement of establishing a common question of law or fact is met, the

 decision to consolidate rests in the sound discretion of the district court.”

 Id. (citing Stemler v. Burke, 344 F.2d 393, 396 (6th Cir. 1965)). The trial

 court must consider:

       [W]hether the specific risks of prejudice and possible
       confusion [are] overborne by the risk of inconsistent
       adjudications of common factual and legal issues, the burden
       on parties, witnesses and available judicial resources posed by
       multiple lawsuits, the length of time required to conclude
       multiple suits as against a single one, and the relative
       expense to all concerned of the single-trial, multiple-trial
       alternatives.

 Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (quoting

 Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir.

 1985)).

                                      3
Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20   PageID.8508   Page 4 of 8




 Analysis

       The threshold requirement for granting a motion to consolidate—

 that the two cases involve a “common question of law or fact”—is met

 here. Gamboa, 381 F. Supp. 3d at 866 (emphasis added). Although

 questions of law differ between the two cases, Meeks and Walters both

 arise out of the same set of operative facts: the Flint Water Crisis.

 Virtually all of the evidence regarding the causes of lead and bacteria in

 Flint’s drinking water following the April 2014 switch to the Flint River

 as the source of the City’s municipal water and subsequent alleged

 inaction following the Crisis will be the same in these two cases. Evidence

 of Plaintiffs’ damages will undoubtedly be the same as well.

       The United States argues that common issues of law or fact “do not

 predominate,” and that the Meeks case, which was brought under the

 Federal Torts Claims Act (“FTCA”), involves issues that non-FTCA cases

 like Walters do not. (ECF No. 288, PageID.8427.) The standard for

 consolidation does not require common issues of fact or law to

 “predominate,” but rather that there are common issues. See Gamboa,

 381 F. Supp. 3d at 866. Because of the many common questions of fact




                                      4
Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20   PageID.8509   Page 5 of 8




 shared between the two cases, the Court finds that Plaintiffs have met

 this threshold.

       The United States also argues that it will be prejudiced because it

 was not able to participate in the bellwether selection process for the first

 set of trials scheduled to start in November 2020. (ECF No. 288,

 PageID.8444.) The United States argues that to consolidate now would

 give it less time than the other parties have had to prepare for trial.

 These concerns do not amount to “insurmountable prejudice” to the

 United States. There are many options available to ensure that the

 United States has time to fully develop its defenses. Moreover, at the

 hearing on these motions, the United States indicated that it planned to

 file a motion to dismiss in lieu of an answer in Meeks. As a result of the

 time required to adjudicate such a motion, and potentially permit

 interlocutory appeal if the motion is denied, the United States is unlikely

 to be a defendant in the first round of bellwether trials. The United States

 can be fully involved in the bellwether selection process for the second

 round of trials and beyond.

       The Court also finds that any risk of prejudice or confusion is

 outweighed by the burden on parties, witnesses, and available judicial


                                      5
Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20   PageID.8510   Page 6 of 8




 resources posed by multiple lawsuits with the same plaintiffs. Ideally, all

 of the Flint water cases in which plaintiffs allege personal injury,

 property damage, or commercial loss, would be handled together with one

 case management order. But due to a variety of factors, including when

 the cases were filed, this is not possible. Consolidating these two cases

 will assist in streamlining the litigation. Further, the VNA Defendants

 have already alleged that the EPA is a Non-Party at Fault in this case.

 (ECF No. 278, PageID.8233.) So, whether the United States EPA is

 designated a Defendant or an alleged Non-Party at Fault, its employees

 who were involved in the Flint Water Crisis will still be required to

 participate in discovery and appear at trial. Likewise, in another FTCA

 Flint water case pending before the Honorable Linda V. Parker, the

 United States filed a Notice alleging that all of the Defendants in the In

 re Flint Water Cases are Non-Parties at Fault. (In re FTCA Flint Water

 Cases, Case No. 17-cv-11218, ECF No. 115) (naming Defendants from the

 State of Michigan, City of Flint, Michigan Department of Environmental




                                      6
Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20        PageID.8511    Page 7 of 8




 Quality, Veolia North America, Lockwood, Andrews & Newman, Rowe,

 and McLaren Medical Center as Non-Parties at Fault).2

       The motions to consolidate are therefore GRANTED. A briefing

 schedule for any responsive pleadings or answers in Meeks will be set

 forth during the next conference call in the In re Flint Water Cases on

 Wednesday, April 29, 2020 at 2:00pm. The Court also exempts the

 plaintiffs in Meeks from filing a Short-Form Complaint as otherwise

 required of individual non-class-action cases. (Waid v. Snyder, Case No.

 16-cv-10444, ECF No. 347.)

       IT IS THEREFORE ORDERED that the following case 19-13359 is

 consolidated with civil number 17-10164 for all purposes, including trial.

       IT IS FURTHER ORDERED that all subsequent papers filed after

 the date of this order shall be entered on civil number 17-10164.

       IT IS FURTHER ORDERED that civil number 19-13359 is hereby

 closed for administrative purposes.

 Dated: April 29, 2020                        s/Judith E. Levy

       2 The United States sought to consolidate Meeks with In re FTCA Flint Water
 Cases before Judge Parker to conserve judicial resources and avoid inconsistent
 rulings. (In re FTCA Flint Water Cases, Case No. 17-cv-11218, ECF No. 95, 2842–
 2844.) But because the United States is alleged to be a Non-Party at Fault in this
 Court’s In re Flint Water Cases, it will save judicial resources to consolidate these
 matters where possible.
                                          7
Case 5:17-cv-10164-JEL-MKM ECF No. 294 filed 04/29/20   PageID.8512   Page 8 of 8




 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge




                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on April 29, 2020.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      8
